ELLIOTT, J.
(dissenting.)
I am unable to concur in the conclusion reached by the majority of the court. The statute in question makes one person liable for the personal debt of another without his consent. It was not enacted with reference to the exercise of any governmental function of the municipality. Water and electric light rates are not taxes. The relation between the city and the consumer is one of contract. In Powell v. City of Duluth, 91 Minn. 53, 97 N. W. 450, this court said: “Water rates are imposed and collected merely as the compensation or equivalent to be paid by those who choose to receive and use the water. Water rates are in no sense taxes, but merely the price paid for water as a commodity. * * * In the case of water rates the relation of the city to the consumer is that of contract. The city has no power to compel any person to buy water.”
When the municipality enters the field of ordinary private business, it does not exercise governmental powers. Its purpose is, not to govern the inhabitants, but to make for them and itself private benefit. As far as the nature of the powers exercised is concerned, it is immaterial whether the city owns the plant and sells the water, or contracts with a private corporation to supply the water. It is not in either case exercising a municipal function. Reed v. City of Anoka, 85 Minn. 294, 88 N. W. 981; Walla Walla City v. Walla Walla Water Co., 172 U. S. 1, *37819 Sup. Ct. 77, 43 L. Ed. 341; Illinois Trust & Savings Bank Co. v. Arkansas, 76 Fed. 271, 22 C. C. A. 171, 34 L. R. A. 518. Many other cases might be cited in support of the proposition.
When amunicipality engages in a private enterprise for profit, it should have the same rights and be subject to the same liabilities as private corporations or individuals. This decision permits it to engage in a private business, and in aid thereof exercise its governmental powers to the prejudice of the rights of its citizens. It was held in Miller v. City of Minneapolis, 75 Minn. 131, 77 N. W. 788, that, in so far as the city maintained its water plant for use by its fire department in extinguishing fires, it performed a public or governmental function, and was not liable for the negligence of its officers and servants in permitting the pipes and'hydrants to become choked with sand and other refuse. The court now extends this doctrine, and there can hereafter be no recovery from a city under any circumstances for damages resulting from negligence in the management of its waterworks.